Meehan of Huntington, Inc. v State of New York (2021 NY Slip Op 05778)





Meehan of Huntington, Inc. v State of New York


2021 NY Slip Op 05778


Decided on October 21, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 21, 2021

Before: Acosta, P.J., Manzanet-Daniels, Kern, Oing, Kennedy, JJ. 


134544 Appeal No. 14419 Case No. 2020-04844 

[*1]Meehan of Huntington, Inc., Claimant-Respondent,
vState of New York, Defendant-Appellant. 


Letitia James, Attorney General, Albany (Owen Demuth of counsel), for appellant.
Zabell & Collotta, P.C., Bohemia (Saul D. Zabell of counsel), for respondent.

Order, Court of Claims of the State of New York (Richard E. Sise, J.), entered October 13, 2020, which denied defendant's motion to dismiss the claim for malicious prosecution, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
The actions of the New York State Division of Human Rights (DHR) in investigating the disability discrimination complaint against claimant by one of its restaurant customers constituted quasi-judicial discretionary actions taken during the performance of governmental functions and are thus shielded from liability under the doctrine of governmental immunity (Valdez v City of New York, 18 NY3d 69, 76 [2011]). DHR's human rights specialist interviewed the parties involved and examined documentary evidence, and her finding of probable cause to believe that claimant had engaged in unlawful discriminatory practices "inherently entail[ed] the exercise of some discretion and judgment" (Mon v City of New York, 78 NY2d 309, 313 [1991]; Tango v Tulevech, 61 NY2d 34, 41 [1983] [discretionary or quasi-judicial acts involve "the exercise of reasoned judgment which could typically produce different acceptable results"]).
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 21, 2021